Case 1:21-mc-00423-AT Document 3-16 Filed 05/04/21 Page 1 of 4




                  EXHIBIT P
         Case 1:21-mc-00423-AT Document 3-16 Filed 05/04/21 Page 2 of 4




             Original Message
 From: customersupport@refinitiv.com [customersupport@refinitiv.com]
 Sent: 8/3/2020 8:22 PM
 To:
 Subject: RE: Case : 09041961 New profile + Update Existing One- from Refinitiv [ ]

 Hi           ,

 I hope your weekend went well and thank you for your patience.

 Please see the below responses from our Research Team:

1)



2) We are verifying all sources and the required inclusion for "Patokh Chodiev" based on World-
Check risk. This will take up to 10 days before reflecting in World-Check if included.

3)



 I hope the above has addressed your enquiry and please contact me should you have any further
 questions or concerns.

 Warm Regards,




             Original Message
 From: customersupport@refinitiv.com [customersupport@refinitiv.com]
 Sent: 7/31/2020 5:45 PM
 To:
 Subject: Case : 09041961 New profile + Update Existing One- from Refinitiv [ ]
             Case 1:21-mc-00423-AT Document 3-16 Filed 05/04/21 Page 3 of 4




      REFINITIV CUSTOMER SUPPORT




     Case:09041961

     Dear

     Thank you for contacting Refinitiv Customer Support.




     I have also received your other query regarding record verification
     for

                 and Patokh Chodiev.

     I am now currently working with the relevant research specialist/s
     and will send you an update within 24-48 hours (Monday to
     Friday).

     Warm Regards,




            Original Message
From:
Sent: 7/31/2020 5:30 PM
To: grc.wc.research@thomsonreuters.com
Subject: New profile + Update Existing One

Hi       ,

I have some demands for you:

        Could you link (Connections / Relationships) UID profile
     2. Could you do research on “Patokh Chodiev” https://www.lecho.be/economie-
         Case 1:21-mc-00423-AT Document 3-16 Filed 05/04/21 Page 4 of 4



      politique/belgique/economie/patokh-chodiev-inculpe-en-france-pour-
      blanchiment/10166096.html
   3. Could you do research on

Thanks in advance for your help,

Best regards,
